DETAILED ACTION
This Office Action is responsive to the amendment for application 16/866,021 filed on 28 December 2020. Claims 1-3, 8-9, and 15-17 have been amended.
In light of Applicant’s arguments and the amendments to the claims, the objection to claims 3, 10, and 17 as presented in the previous Office action has been withdrawn
The nonstatutory double patenting rejections of claims 1-20 as presented in the previous Office action have been withdrawn in light of the terminal disclaimer filed 28 December 2020.
Claims 1-20 have been allowed

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-20 have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 28 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,671,418 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 9-11 of the remarks dated 28 December 2020, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “receiving, by a server computer, a set of associated image templates to a template repository, wherein the set of image templates is for building a cloud server image that comprises a plurality of virtual machine images to launch a plurality of virtual machines in a cloud provider, and wherein each of the plurality of virtual machine images is associated with an image template of the set of image templates…and launching the cloud server image, in a configuration of the cloud provider, from the set of associated image templates and the compatible deployable template from the template repository” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 8 and 15.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poddar et al. (U.S. 2011/0161952) discloses an asset library that is used as a repository for porting a solution from a source to a target platform, wherein the solution may be paragraph [0062]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196